EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT


 
This Employment Agreement (“Agreement”) is executed on this 17TH day of
November, 2006, by and between RESOURCE AMERICA, INC., a Delaware corporation
having its principal place of business at 1845 Walnut Street, Philadelphia,
Pennsylvania 19103 (“RAI”), and MICHAEL S. YECIES (“Yecies”).


BACKGROUND


A. Since 1998, Yecies has been an officer of RAI and currently he serves as
Senior Vice President, Chief Legal Officer and Secretary of RAI.


B. Yecies and RAI desire to formally set forth the terms, conditions and
agreements regarding Yecies’ employment as Senior Vice President, Chief Legal
Officer and Secretary of RAI.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth herein, and intending to be legally bound hereby, RAI and
Yecies hereby agree as follows:


1) Employment. During the term of this Agreement, Yecies shall be employed as a
Senior Vice President, Chief Legal Officer and Secretary of RAI.


2) Duties. Yecies shall report to, and accept direction from, the Chief
Executive Officer of RAI and from the Board of Directors of RAI (the “Board”).
Yecies shall serve RAI diligently, competently and to the best of his abilities.
Yecies shall devote substantially all of his time and attention to the business
of RAI and its affiliates, and shall not undertake any other duties which
conflict with these responsibilities. Yecies shall render such services as may
reasonably be required of him to accomplish the business purposes of RAI, and
such duties as may be assigned to him from time to time and which are
appropriate for his positions at RAI.


3) Term. Yecies’s employment hereunder shall commence on the date hereof and
continue in full force and effect for a period of one (1) year, unless sooner
terminated in accordance with the provisions hereof (the “Term”). The Term shall
automatically extend each day so that on any day that this Agreement is in
effect, there shall be one (1) year remaining in the Term. Notwithstanding the
foregoing, such automatic extensions shall cease upon RAI’s written notice to
Yecies of its election to terminate this Agreement at the end of the one (1)
year period then in effect.


4) Compensation.


a) Base Compensation. Yecies’s compensation during the Term shall be determined
by the Board, subject to the next sentence and Section 4b). During the initial
year
 

--------------------------------------------------------------------------------


 
of the Term, RAI shall pay to Yecies “Base Compensation” initially in an amount
equal to Two Hundred Ten Thousand Dollars ($210,000.00) per annum (the “Initial
Level”). Yecies’s Base Compensation will be payable in accordance with the
general payroll practices by which RAI pays its executive officers, and the
historical practice of RAI’s compensation of Yecies. It is understood that RAI,
through the compensation committee of the Board of RAI, will review Yecies’s
performance on an annual basis and increase or decrease (but in no event below
the Initial Level) his Base Compensation based upon his performance.


(b) Incentive Compensation. During the Term, Yecies may receive incentive
compensation in the form of cash bonus payments, stock option grants, restricted
stock grants and other forms of incentive compensation, based upon Yecies’s
performance.


5) Benefits.


Yecies shall be entitled to receive the following benefits from RAI:


a) Participation in Plans. Yecies shall be entitled to participate in all
applicable incentive, savings, and retirement plans, practices, policies, and
programs of RAI and in any group life, hospitalization or disability insurance
plans, and health programs, in each case to the extent Yecies is eligible under
the terms of such plans or programs.


b) Disability. Yecies shall be eligible for any short and long term disability
and any life insurance plans or programs that are available to other Senior Vice
Presidents of RAI in each case to the extent Yecies is eligible under the terms
of such plans or programs.


c) Reimbursement of Expenses. RAI shall reimburse Yecies for all reasonable
expenses incurred by Yecies in the performance of his duties, including without
limitation expenses incurred during business-related travel. Yecies shall
present to RAI, from time to time, an itemized account of such expenses in such
form as may be required by RAI.


d) Personal Time Off. Yecies shall be entitled to a number of days of personal
time off work during each calendar year which shall be no less than the amount
set forth in RAI’s company policies. This includes days used for vacation,
illness or other personal matters but is exclusive of such office holidays as
may be designated by RAI.


6) Termination.


Anything herein contained to the contrary notwithstanding, Yecies’s employment
hereunder shall terminate as a result of any of the following events:


a) Yecies’s death;


b) Termination by RAI, for Cause. “Cause” shall encompass the following:
(i) Yecies has committed any act of fraud; (ii) illegal conduct or gross
misconduct by Yecies, in either case that is willful and results in material and
demonstrable damage to the business or reputation of RAI or any of its
affiliates; (iii) Yecies is charged with a felony;
 

--------------------------------------------------------------------------------


 
(iv) the continued failure of Yecies substantially to perform Yecies’s duties
under this Agreement (other than as a result of physical or mental illness or
injury), after RAI delivers to Yecies a written demand for substantial
performance that specifically identifies, with reasonable opportunity to cure,
the manner in which RAI believes that Yecies has not substantially performed his
duties; or (v) Yecies has failed to follow reasonable written directions of RAI
which are consistent with his duties hereunder and not in violation of
applicable law, provided Yecies shall have ten business days after written
notice to cure such failure;


c) Termination by RAI without Cause, upon thirty (30) days prior written notice
to Yecies;


d) Yecies becomes disabled by reason of physical or mental disability for more
than one hundred eighty (180) days in the aggregate or a period of ninety (90)
consecutive days during any 365-day period and the Board determines, in good
faith and in writing, that Yecies, by reason of such physical or mental
disability, is rendered unable to perform his duties and services hereunder (a
“Disability”). A termination of Yecies’s employment by RAI for Disability shall
be communicated to Yecies by written notice, and shall be effective on the
thirtieth (30th) day after receipt of such notice by Yecies (the “Disability
Effective Date”), unless Yecies returns to full-time performance of his duties
before the Disability Effective Date.


e) A termination by Yecies for Good Reason upon thirty (30) days’ prior written
notice to RAI. “Good Reason” shall mean: (i) any action by RAI that results in a
material diminution in Yecies’s position, authority, duties, or
responsibilities, other than an isolated, insubstantial, and inadvertent action
that is not taken in bad faith and is remedied by RAI promptly after receipt of
notice thereof from Yecies; (ii) any purported termination of Yecies’s
employment by RAI for a reason or in a manner not expressly permitted by this
Agreement; (iii) any failure by RAI to comply with Section 11(c) of this
Agreement; or (iv) any other substantial breach of this Agreement by RAI that
either is not taken in good faith or is not remedied by RAI promptly after
receipt of notice thereof from Yecies; provided, however, that termination by
Yecies for Good Reason shall be effective only if such failure has not been
cured within thirty (30) days after notice of such failure has been given to
RAI. Except as provided in the following sentence, a termination of employment
by Yecies for Good Reason shall be effectuated by giving RAI written notice of
the termination within two (2) months of the event constituting Good Reason,
setting forth in reasonable detail the specific conduct of RAI that constitutes
Good Reason and the specific provision(s) of this Agreement on which Yecies
relies. In the event of a Change of Control, Yecies may terminate his employment
by providing such written notice to RAI for a period of time commencing on the
date such Change of Control occurs and ending on the date six (6) months
thereafter.


f) A termination by Yecies following a Change of Control (as defined below) of
RAI.
 
(g) Termination by Yecies for any reason other than those set forth in
Section 6(e) (other than by such Yecies’s death or disability) upon 180 day’s
prior written notice to RAI.



--------------------------------------------------------------------------------


(h) The “Date of Termination” means the date of Yecies’s death, the Disability
Effective Date, the date on which the termination of Yecies’s employment by RAI
for Cause or without Cause or by Yecies for Good Reason is effective, or the
date on which Yecies gives RAI notice of a termination of employment without
Good Reason, as the case may be.


(i) A “Change in Control” means the occurrence of any of the following events:


(1) RAI’s shareholders approve (or, in the event no approval of RAI’s
shareholders is required, RAI consummates) a merger, consolidation, share
exchange, division or other reorganization or transaction of RAI (a “Fundamental
Transaction”) with any other corporation, other than a Fundamental Transaction
which would result in the voting securities of RAI outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least sixty percent
(60%) of the combined voting power immediately after such Fundamental
Transaction of (i) RAI’s outstanding securities, (ii) the surviving entity’s
outstanding securities, or (iii) in the case of a division, the outstanding
securities of each entity resulting from the division;


(2) the shareholders of RAI approve a plan of complete, liquidation or
winding-up of RAI or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of RAI’s
assets;


(3) during any period of twenty-four consecutive months, less than one-third of
the individuals who at the beginning of such period constituted the Board
(including for this purpose any new director whose election or nomination for
election by RAI’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of such period) are on the Board at the end of such period.
 
(4)  neither Edward E. Cohen nor Jonathan Cohen are on the Board; or
 
(5)  Jonathan Cohen is no longer Chief Executive Officer of the Company.


7.  Effect of Termination.


(a) Death. If Yecies’s employment is terminated by reason of Yecies’s death
during the Term, RAI shall pay to Yecies’s designated beneficiaries (or, if
there is no such beneficiary, to Yecies’s estate or legal representative), in a
lump sum in cash within sixty (60) days after the Date of Termination, the sum
of the following amounts: (1) any portion of Yecies’s Base Compensation through
the Date of Termination that has been earned but not yet been paid; (2) any
accrued but unpaid vacation pay through the Date of Termination; (3) an amount
equal to one (1) year’s Base Compensation as of the Date of Termination; and (4)
an amount equal to the value of all compensation (excluding stock option grants)
received by Yecies pursuant to Section 4(b) during the prior year ending on the
Date of Termination. In the event of termination under this Section 7(a), all
other benefits, payments or compensation to be provided to Yecies hereunder
shall terminate and Yecies’s rights in any stock option or incentive plans shall
be governed solely by the terms of the applicable plan and grant.



--------------------------------------------------------------------------------


(b) Disability. Upon the termination of Yecies’s employment pursuant to Section
6(d) hereof due to Yecies’s disability, Yecies shall be entitled to receive his
Base Compensation and any incentive compensation (excluding stock option grants)
pursuant to Section 4(b) until the expiration of the Term, payable on the dates
Yecies would have been paid if he was still working for RAI. If Yecies is
terminated by reason of Disability, Yecies shall assign to RAI any benefits
received on account of RAI provided disability insurance for the period in which
he is receiving payments pursuant to this Section 7(b).


(c) By RAI for Cause; By Yecies Other than for Good Reason. If Yecies’s
employment is terminated by RAI for Cause during the Term, RAI shall pay Yecies
his Base Compensation through the Date of Termination to the extent earned but
not yet paid. If Yecies voluntarily terminates employment during the Term, other
than for Good Reason, RAI shall pay Yecies his Base Compensation through the
Date of Termination to the extent earned but not yet paid. In the event of
termination under this Section 7(c), all other benefits, payments or
compensation to be provided to Yecies hereunder shall terminate and the rights
of Yecies in any stock option or incentive plans shall be governed solely by the
terms of the applicable plan and grant.


(d) By RAI Other than for Cause, Death or Disability; by Yecies for Good Reason.
If, during the Term, RAI terminates Yecies’s employment, other than for Cause,
Death or Disability, or Yecies terminates employment for Good Reason, RAI shall
pay to Yecies amounts equal to Base Compensation as set forth in Section 4(a) as
if he had remained employed by the Company pursuant to this Agreement, for a
period of one year, payable at the time when the same would have become due and
payable if such termination had not occurred. The payments and benefits provided
pursuant to this Section 7(d) are intended as liquidated damages for a
termination of Yecies’s employment by RAI other than for Cause or for the
actions of RAI leading to a termination of Yecies’s employment by Yecies for
Good Reason, and shall be the sole and exclusive remedy therefor.


(e) Following a Change of Control. If, during the Term, Yecies terminates his
employment following a Change of Control, or Yecies’s employment is terminated
by RAI’s successor following a Change of Control, RAI shall pay to Yecies
amounts equal to compensation and benefits as set forth in Sections 4 and 5 as
if he had remained employed by the Company pursuant to this Agreement, through
the end of the Term, payable at the time when the same would have become due and
payable if such termination had not occurred. The incentive compensation paid to
Yecies pursuant to the foregoing sentence shall be an amount which is not less
than the amount of incentive compensation (excluding stock option grants) Yecies
received in the year immediately prior to the Date of Termination. In the
addition to the foregoing, any restricted stock of RAI or its affiliates
outstanding on the Date of Termination shall be fully vested as of the Date of
Termination and all options outstanding on the Date of Termination shall be
fully vested and exercisable in accordance with the terms of the applicable plan
and grant. The payments and benefits provided pursuant to this Section 7(e) are
intended as liquidated damages for a termination of Yecies’s employment by RAI
other than for Cause or for the actions of RAI leading to a termination of
Yecies’s employment by Yecies for Good Reason, and shall be the sole and
exclusive remedy therefor.



--------------------------------------------------------------------------------


8. Confidential Information. All confidential information or trade secrets which
Yecies may obtain during the period of employment relating to the business of
RAI and its affiliates shall not be published, disclosed, or made accessible by
him to any other person, firm, or corporation except in the business and for the
benefit of RAI and its affiliates. The provisions of this Section 8 shall
survive the termination of this Agreement, but shall not apply to any
information which is or becomes publicly available otherwise than by any breach
of this Section 8.


9.  Covenant Not to Solicit. Yecies shall not, during the Term and for a period
ending on the date one (1) year from the Date of Termination, directly or
indirectly through another person or entity (i) induce or attempt to induce any
officer or employee of RAI or its affiliates to leave the employ of RAI or such
affiliate, or in any way interfere with the relationship between RAI and any of
its affiliates and any officer or employee thereof, (ii) hire any person who was
an officer or employee of RAI or any of its affiliates within 180 days after
such person ceased to be an officer or employee of RAI or any of its affiliates
or (iii) induce or attempt to induce any customer, supplier, vendor, licensee,
issuer, originator, investor or other business relation of RAI or any of its
affiliates to cease doing business with RAI or such affiliate or in any way
interfere with the relationship between any such customer, supplier, vendor,
licensee, issuer, originator, investor or business relation and RAI or any of
its affiliates.


10.  Remedies in Case of Breach of Certain Covenants or Termination. RAI and
Yecies agree that the damages that may result to RAI from misappropriation of
confidential information or solicitation as prohibited by Sections 8 and 9 could
be estimated only by conjecture and not by any accurate standard, and,
therefore, any breach by Yecies of the provisions of such Sections, in addition
to giving rise to monetary damages, will be enjoined.


11.  Assignment.


(a) This Agreement is personal to Yecies and, without the prior written consent
of RAI, shall not be assignable by Yecies. This Agreement shall inure to the
benefit of and be enforceable by Yecies’s legal representatives.


(b) This Agreement shall inure to the benefit of and be binding upon RAI and its
successors and assigns, and RAI may assign this Agreement to any company in
which RAI has an interest. Yecies acknowledges and agrees that, if this
Agreement is assigned pursuant to the previous sentence, he will also, if
requested by any affiliate of RAI perform the reasonable duties of a vice
president of finance of any such affiliate.


(c) RAI shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of RAI expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that RAI would have been required to
perform it if no such succession had taken place. As used in this Agreement,
“RAI” shall mean both RAI as defined above and any such successor that assumes
and agrees to perform this Agreement, by operation of law or otherwise.
 

--------------------------------------------------------------------------------


12.  Miscellaneous.


(a) Severability. In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect such validity, illegality or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision(s) had never been contained herein,
provided that such invalid, illegal or unenforceable provision(s) shall first be
curtailed, limited or eliminated only to the extent necessary to remove such
invalidity, illegality or unenforceability with respect to the applicable law as
it shall then be applied.


(b) Modification of Agreement. This Agreement shall not be modified by any oral
agreement, either expressed or implied, and all modifications thereof shall be
in writing and signed by the parties hereto.


(c) Waiver. The waiver of any right under this Agreement by any of the parties
hereto shall not be construed as a waiver of the same right at a future time or
as a waiver of any other rights under this Agreement.


(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving affect to the principles of conflicts of laws.


(e) Notices. Any notice to be given pursuant to this Agreement shall be
sufficient if in writing and mailed by certified or registered mail,
postage-prepaid, to the addresses listed below, or to such other address as
either party may notify the other of in accordance with this Section.


If to RAI:


Resource America, Inc.

   
1845 Walnut Street

   
Suite 1000

   
Philadelphia, PA 19103

   
Attn: Michael S. Yecies



If to Yecies:
 
Michael S. Yecies
1845 Walnut Street
Suite 1000
Philadelphia, PA 19103


(f) Duplicate Originals and Counterparts. This Agreement may be executed in any
number of duplicate originals or counterparts or facsimile counterparts, each of
 

--------------------------------------------------------------------------------


such duplicate original or counterpart or facsimile counterpart shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.




IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.




RESOURCE AMERICA, INC.




By:____________________________
Name:
Title:




MICHAEL S. YECIES


________________________________